Citation Nr: 1531648	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-33 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).

2.  Entitlement to an increased rating for degenerative disc disease with osteophyte formation lumbosacral spine (low back disability), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for reflex sympathetic dystrophy syndrome right leg and foot post neurostimulator implant to include radicular pain (right leg neurological disability), currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability (TDIU) on the basis of the Veteran's service-connected disabilities other than his bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

As will be explained in more detail below, the record raises claims for a TDIU on the basis of the Veteran's service-connected disabilities other than his bipolar disorder and for SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

At his May 2015 personal hearing, the Veteran asked for permanent and total ratings for his service connected disabilities.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for increased ratings for a low back disability and a right leg neurological disability, a TDIU on the basis of the Veteran's service-connected disabilities other than his bipolar disorder, and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to September 16, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Effective September 16, 2013, the Veteran's service connection bipolar disorder is rated as 100 percent disabling and his other service-connected disabilities independently ratable as 80 percent disabling.


CONCLUSION OF LAW

The criteria for SMC at the housebound rate have been met effective September 16, 2013.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in more detail below, the record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) effective September 16, 2013.  As such, no discussion of VA's duty to notify and assist is necessary. 

In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Here, effective September 16, 2013, the Veteran service connected bipolar disorder was rated at 100 percent disabling.  Also as of September 16, 2013, the Veteran was service-connected for asthma rated at 30 percent disabling; post-operative scars rated at 30 percent disabling; a right leg neurological disability rated at 20 percent disabling; a low back disability rated at 20 percent disabling; a right knee disorder rated at 10 percent disabling; and three other post-operative scars each rated as non-compensable.  The combined rating for these other service connected disabilities is 80 percent.  Therefore, because the Veteran has a single service-connected disability rated as 100 percent disabling (i.e. his bipolar disorder) and has additional service-connected disabilities (i.e. his asthma, post-operative scars, a right leg neurological disability, low back disability, and right knee disorder) independently ratable as 80 percent disabling, the criteria for SMC at the housebound rate were met as of September 16, 2013.  Thus, in light of the Court's decision in Bradley, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 16, 2013.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 16, 2013.

REMAND

As to the claims for increased ratings for a low back disability and a right leg neurological disability the Veteran in May 2015 testified, in substance, that both disabilities have worsened since his last VA examination in January 2015.  Therefore, the Board finds that it must remand the claims to provide the Veteran with a new VA examination to assess the current nature, extent, and severity of his disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the TDIU claim, the Board finds that it is raised by the record because the Veteran is not working and he claims that he is not working, at least in part, because of his service-connected right leg neurological disability and a low back disability.  See Rice.  In this regard, given the 100 percent schedular rating that has been in effect for the Veteran's bipolar disorder since September 16, 2013, the Board finds that the issue before VA is whether the Veteran is entitled to a TDIU on the basis of his service-connected disabilities other than his bipolar disorder.  Therefore, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing this claim as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for SMC at the housebound rate under 38 U.S.C.A. § 1114(s) before September 16, 2013, and as explained above, the SMC claim arises out of the Veteran's above increased rating claims.  Therefore, since the above increased rating claims have been pending since before September 16, 2013, the question of whether the Veteran is entitled to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) at any time before September 16, 2013, remains in appellate status despite the above grant of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) effective September 16, 2013.  See AB; Also see Buie; Bradley.  Accordingly, because the assignment of a higher rating for the right leg neurological disability and low back disability could affect entitlement to SMC before September 16, 2013, these issues are inextricably intertwined and adjudication of the SMC claim at the housebound rate under 38 U.S.C.A. § 1114(s) before September 16, 2013, must be deferred pending adjudication of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any outstanding VA treatment records including all post-September 2013 treatment records from the Las Vegas VA Medical Center. 

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the current problems caused by his right leg neurological disability and low back disability and have first-hand knowledge of the impact his service-connected disabilities have on her ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability and right leg neurological disability.  The claims folder should be made available and reviewed by the examiner.  The examiner is to identify all low back orthopedic pathology found to be present as well as all low back and right leg neurologic pathology found to be present.

a.  Low back

i.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  In providing the requested opinions regarding range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back during these flare-ups.

iii.  In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss the nature and severity of any left-sided radiculopathy or neuropathy found to be present.  

v.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

b.  Right Leg

i.  The examiner should identify all neurological manifestations of the Veteran's service-connected disorder, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate, or severe (with or without marked muscular atrophy).

The examiner must also indicate the impact the Veteran's low back disability and right leg neurological disability have on his ability to secure or follow a substantially gainful occupation.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Then, after conducting any further development deemed warranted, adjudicate the claims for increased ratings as well as for a TDIU due to service-connected disability other than a bipolar disorder and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) at any time before September 16, 2013.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case that gives the Veteran notice of all the evidence added to the record since the October 2013 statement of the case as well as notice of the laws and regulations governing TDIUs and SMC and give him the appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


